           CASE 0:20-cv-01929-SRN-HB Doc. 114 Filed 01/16/21 Page 1 of 2

Brock Fredin
Phone: (612) 424-5512 ! E-Mail: brockfredinlegal@icloud.com


                                                                      Date: January 16, 2021
BY ECF

Judge Susan Richard Nelson!
United States District Court!
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Kreil, Case No. 20-CV-01929-SRN

Dear Judge Nelson:

I am writing to request the option of filing a motion for reconsideration related to the
Court’s January 11, 2021 Order.

The reasons for the reconsideration are as follows: 1) I was not given enough time pursuant
to Fed. R. Civ. P. R. 6 and 27 to file an opposition; 2) I did not consent in any way to
joining Defendant’s outrageous motion.

Ms. Lockner used the term “joint” in the title of their January 8, 2021 motion. Ms.
Lockner’s outrageous assertion that I joined their motion is yet another blatant lie. I do not
and never will speak in any way to Defendant’s counsel which forecloses any notion that I
would join in Robins Kaplan LLP fraudulent motion.

Defendant and her counsel should be sanctioned for yet another blatant lie in repeatedly
using the term “joint” to imply that I consented to their fraudulent request. This Court
would never dare hold its friends accountable (namely Ms. Lockner) because the Court is
rigging cases on behalf of its former firm Robins Kaplan LLP and its current partner Ms.
Lockner to repeatedly attack me. This is incredibly shameful conduct.

Thank You for Your continued courtesies and attention to this matter.




                                                              Respectfully submitted,
       CASE 0:20-cv-01929-SRN-HB Doc. 114 Filed 01/16/21 Page 2 of 2
                                                                   Page 2 of 2


                                              s/ Brock Fredin
                                              Brock Fredin
cc:   Anne M. Lockner (by ECF)
